714 N.W.2d 332 (2006)
475 Mich. 873
Christopher BLACKBURN, Plaintiff-Appellant,
v.
Marlena Anne DEBELISO, Defendant-Appellee.
Docket Nos. 130775 & (43). COA No. 263474.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, application for leave to appeal the February 14, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to strike is DENIED as moot. Plaintiff failed to seek leave to appeal the termination of his parental rights within 28 days of the Court of Appeals opinion, as required by MCR 7.302(C)(2). His application was, therefore, docketed only for purposes of appealing the paternity action.